 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:18-cv-00631-TLN-DB
12                       Plaintiff,
                                                         ORDER
13            v.
14    P. STEWART, et al.,
15                       Defendants.
16

17          By an order issued May 13, 2019, Plaintiff was directed to pay the appropriate filing fee

18   within thirty days in order to proceed further with this action. (See ECF No. 12). At that time,

19   Plaintiff was cautioned that failure to do so would result in the dismissal of this matter. (ECF No.

20   12 at 2.) The thirty-day period has now expired, and Plaintiff has neither responded to the

21   Court’s order nor paid the filing fee.

22          Accordingly, IT IS HEREBY ORDERED that this action be DISMISSED without

23   prejudice for failure to pay the filing fee in compliance with 28 U.S.C. §§ 1914(a) and 1915(g).

24

25   Dated: July 15, 2019

26
27
                                        Troy L. Nunley
28                                      United States District Judge
                                                        1
